                  IN THE UNITED STATES DISTRICT COURT

                      FOR THE DISTRICT OF OREGON

LAI NGOC THACH,
                                      Case No. 2:16-cv-00659-JO
          Petitioner,
                                     OPINION AND ORDER
     v.
MARK NOOTH,

          Respondent.

     Kristina Hellman
     Assistant Federal Public Defender
     101 s.w. Main Street, Suite 1700
     Portland, Oregon 97204

          Attorney for Petitioner

     Ellen F. Rosenblum, Attorney General
     Nick M. Kallstrom, Assistant Attorney General
     Department of Justice
     1162 Court Street NE
     Salem, Oregon 97310

          Attorneys for Respondent




      1 - OPINION AND ORDER
JONES, District Judge.
       Petitioner brings this                       habeas corpus          case pursuant to 28

u.s.c.        §    2254     challenging             the     legality       of     his     state-court

conviction for Murder. For the reasons that follow,                                      the Petition
for Writ of Habeas Corpus (#2) is denied.
                                                  BACKGROUND

         In       December       2006,    a        large    bar   fight         broke    out     at    the
Wetlands          Public     House       in        Portland.      Petitioner's           sister,       Son
Thach,    had been at the center of the fight at its outset,                                           and
when the bar fight began to calm down,                               she began throwing pool
balls which extended the fighting.                            As a result,          the victim in
this case, Robert Pfeifer, put Son Thach in a bear hug, took her
away     from       the     pool     table,          and     released       her.        This    angered
Petitioner,          and    he     began          fighting     with    Pfeifer.          Pfeifer       was
prevailing in the physical altercation, and several eyewitnesses
saw    Petitioner pull             out        a     handgun    and    shoot        Pfeifer       in    the
throat. The shot, occurring at point-blank range, killed Pfeifer

instantly.
       The Multnomah County Grand Jury indicted Petitioner on one
count of Murder with a Firearm, and the case proceeded to a jury
trial.    The defense called Son Thach to testify on Petitioner's
behalf.       The prosecutor advised her that she had a right not to
testify,          she could also consult with an attorney prior to her
testimony, and that anything she said could be used against her.
When     the       prosecutor       informed          her     that    an    attorney           could   be
provided free             of charge,          Son Thach asked him whether she was
going to be arrested. The prosecutor responded that it depended


         2 - OPINION AND ORDER
on the content of her testimony. Son Thach asked to speak with an

attorney, and ultimately elected to exercise her Fifth Amendment

right against self-incrimination and did not testify.
       One of the witnesses to Pfeifer's murder was Leslie Hatch, a

bouncer at the Wetlands Public House. His testimony at trial was

somewhat different from other eyewitnesses insofar as he claimed

that   Petitioner      had pointed           the    gun directly at               him     and had

intended     to    shoot    him,   not      Pfeifer.      Hatch        testified          that     he
grabbed Petitioner's arm,             causing movement so that when the gun

went off,     the shot hit Pfeifer.                Hatch' s    testimony prompted the

prosecutor to ask the court for an instruction on transferred

intent.     The    court    agreed,      instructed       the    jury        on     transferred
intent     that     same    day,      and     the     jury     unanimously              convicted

Petitioner of the charged offense. As a result,                          the trial court

sentenced     him    to     life   imprisonment           with     a     25-year              minimum

sentence.
       Petitioner took a direct appeal raising claims that are not
at issue in this habeas corpus case. The Oregon Court of Appeals

affirmed     the    trial    court's        decision     without       opinion,           and     the

Oregon Supreme Court denied review. State v.                      Thach,          238 Or. App.

758, 246 P.3d 101 (2010), rev. denied, 350 Or. 230, 253 P.3d 1079

(2011) .
       Petitioner next filed for post-conviction relief                              ("PCR")       in

Malheur County. Relevant to this case, he alleged that his trial

attorney was        ineffective       for    failing     to:     (1)     object         when      the

prosecutor    intimated Son Thach into not                     testifying;              (2)    argue
that the shooting was reckless or negligent;                           and    (3)    object to


         3 - OPINION AND ORDER
the        transferred         intent       instruction         on     the     basis      that     it
effectively          amended       the     Indictment.         Respondent's        Exhibit       109.

Following a hearing,                the PCR court denied relief on all claims.

Respondent's Exhibit 143.                   The Oregon Court of Appeals affirmed

that decision without issuing a written opinion, and the Oregon

Supreme Court denied review.                    Thach     v.    Nooth,       267 Or.     App.    423,
341        P.3d    252   (2014),     rev.     denied,      356    Or.    837,      346    P.3d 496

(2015).
           Petitioner filed          this     this    federal        habeas     corpus case on
April 18, 2016, and the Court counsel to represent him. With the

assistance of counsel, Petitioner argues three of the claims from

his prose Petition. Respondent asks the Court to deny relief on

those claims because the PCR court denied them in a decision that

reasonably applied federal law.
                                             DISCUSSION

I.         Standard of Review

           An application for a              writ of      habeas        corpus shall not be

granted unless adjudication of the claim in state court resulted
in     a     decision       that    was:      (1)    "contrary         to,    or    involved       an

unreasonable application of, clearly established Federal law, as

determined          by   the       Supreme     Court      of     the    United      States;"       or

(2) "based on an unreasonable determination of the facts in light

of    the        evidence   presented in            the   State      court proceeding. "           28
U.S.C.       §    2254 (d). A state court decision is "contrary to .

clearly established precedent if the state court applies a rule

that       contradicts       the    governing        law set         forth    in   [the    Supreme

Court's]          cases'' or ''if the state court confronts a set of facts


            4 - OPINION AND ORDER
that are materially                     indistinguishable              from         a    decision of             [the

Supreme]        Court       and nevertheless arrives at                             a     result different

from [that] precedent." Williams v. Taylor,                                       529 U.S. 362, 405-06

(2000) .
       Under the "unreasonable application" clause of                                           §    2254 (d) (1),

a   federal          habeas    court          may grant          relief        II
                                                                                    if    the       state       court

identifies           the      correct          governing         legal        principle               from       [the

Supreme         Court's]           decisions             but     unreasonably                   applies          that

principle to the facts of the prisoner's case.''                                               Id at 413.         The

"unreasonable               application"              clause      requires               the        state       court

decision        to     be    more       than        incorrect         or    erroneous.               Id    at    410.

Twenty-eight u. S. C.               §    2254 (d)        "preserves authority to issue the

writ in cases where there is no possibility fairminded jurists

could disagree              that        the    state court's               decision conflicts                    with

[the Supreme] Court's precedents. It goes no farther." Harrington

v. Richter, 562 U.S. 86, 102 (2011).
       Twenty-eight            U.S.C.           §    2254 (d) (2)          allows         a    petitioner          to

"challenge           the     substance              of   the     state       court's            findings          and

attempt         to    show     that           those      findings          were          not    supported          by

substantial           evidence           in    the       state    court           record."           Hibbler       v.
Benedetti, 693 F.3d 1140, 1146 (9 th Cir. 2012). A federal habeas
court cannot overturn a state court decision on factual grounds

"unless         objectively             unreasonable             in        light         of     the       evidence

presented in the state-court proceeding." Miller-El v.                                                    Cockrell,
537 U.S. 322, 340 (2003). This is a "'daunting standard-one that

will be satisfied in relatively few cases,' especially because we

must       be         'particularly                 deferential              to          our         state-court


        5 - OPINION AND ORDER
colleagues.'" Hernandez v.                         Holland,    750 F.3d 843,             857    (9 th Cir.
2014)     (quoting Taylor v.                      Maddox,    366 F.3d 992,              1000    (9 th Cir.

2004)).
II.     Unargued Claims

        With the assistance of counsel, Petitioner chooses to argue

three     of    the        claims           he     presented       in     his    pro     se     Petition.

Specifically,               Petitioner              argues     that         trial        counsel       was

ineffective when he failed to:                        (1) investigate and present expert

testimony in support of a mental heal th defense                                         (Ground 2. 3) ;

(2) object          to     the      prosecutor's            interference          with    Son     Thach' s
testimony (Ground 2.2); and (3) object on federal constitutional

grounds        to        the     transferred           intent           jury    instruction          which

constructively amended the Indictment and deprived Petitioner of

notice of the charges against him (Ground 2.5).
        With    respect           to      the      remainder       of    his    claims,        Petitioner

relies upon the record and does not address any of Respondent's

arguments as             to why relief               on these claims             should be denied.

Petitioner has not carried his burden of proof with respect to

these unargued claims. See Silva v.                            Woodford,          279 F.3d 825,        835
(9th    Cir.        2002)        (Petitioner          bears    the       burden     of    proving     his

claims).       Even       if     Petitioner           had    briefed       the     merits       of   these

claims,    the        Court         has      examined       them    based       upon     the    existing

record and determined that they do not entitle him to relief.
III.     Mental Health Defense {Ground 2,3)

        Petitioner's primary defense at trial was that he lacked the

intent     required            to      be        convicted    of        intentional       murder.     The
defense    hired          Dr.       Frank         Colistro     to       conduct     a    psychological


         6 - OPINION AND ORDER
evaluation of Petitioner. Dr. Colistro concluded (based upon the
history        as     recounted            to    him      by    Petitioner)          that       Petitioner

suffered from severe alcohol dependency and was inebriated on the

night     of        the        shooting.          Dr.     Colistro         also       concluded       that

Petitioner's           shooting           of     Pfeifer       "was       reckless        and   negligent
rather    than        deliberate            and     intentional."             Respondent's         Exhibit

127, p. 7.
        In this proceeding,                     Petitioner does not argue that counsel

should    have        called         Dr.        Colistro       to    testify        that    the    killing

involved        reckless            and    negligent           conduct.        Instead,         Petitioner
believes Dr.          Colistro could have testified to his diagnosis of

severe alcohol dependency as well as his opinion that Petitioner

was intoxicated on the night in question such that the jury could

have used that information to conclude that Petitioner did not

intend to murder Pfeifer.
        The Court uses the general two-part test established by the

Supreme        Court           to      determine           whether            Petitioner          received

ineffective          assistance            of    counsel.           Knowles    v.    Mirzayance,       556

U.S.    111,        122-23      (2009).          First,    Petitioner must show that his
counsel's           performance            fell     below           an    objective        standard     of

reasonableness.            Strickland v.                Washington,         466 u. s.       668,   686-87

(1984).        Due        to     the       difficulties              in    evaluating           counsel's

performance,          courts must indulge a strong presumption that the

conduct falls within the "wide range of reasonable professional

assistance.'' Id at 689.
       Second, Petitioner must show that his counsel's performance

prejudiced the defense.                        The appropriate            test      for    prejudice    is


        7 - OPINION AND ORDER
whether        Petitioner              can    show        "that     there     is     a     reasonable

probability that,                 but for counsel's unprofessional errors,                         the
result of the proceeding would have been different." Id at 694. A

reasonable probability is one which is sufficient to undermine

confidence           in     the     outcome        of     the      trial.     Id    at     696.   When

Strickland's general standard is combined with the standard of
review governing 28 U.S.C.                     §   2254 habeas corpus cases, the result

is a "doubly deferential judicial review." Mirzayance,                                       556 U.S.

at 122.
       As an initial matter, although Petitioner believes that the

PCR court did not comprehend the nature of his claim, he did not

present the claim he argues here to the PCR court.                                         Petitioner

argues        that        his     intoxication          and       severe    alcohol        dependence

prevented him from forming intent to commit intentional murder,

and that Dr. Colistro could have testified about these alcohol-
related issues.                 Petitioner presented no such claim in his PCR

proceedings.          Instead,          he argued that Dr.              Colistro' s        report was

favorable to the defense because it concluded that Petitioner's
conduct       was     reckless          and negligent.            Respondent's        Exhibit     110,

p. 27.    At     no        time    did       Petitioner         argue   the    intoxication        and

alcohol dependence issues he now argues in this Court.                                        In this

respect, Petitioner failed to fairly present the claim he argues

as Ground 2.3 to Oregon's state courts and provide those courts

with a fair opportunity to pass on the merits of the claim. See
Rose     v.     Lundy,           455    U.S.       509,     519      (1982)        (requiring     fair

presentation of claim to state courts). Because Petitioner can no

longer present the claim in Oregon's state courts,                                       the claim is


         8 - OPINION AND ORDER
procedurally                    defaulted,      and    Petitioner          has   not     excused         the

default.          The argued claim is therefore not properly before this

Court for adjudication. 1
          As to the preserved claim that Petitioner did fairly present

to      Oregon's                state   courts,      the    PCR    court    determined           that    Dr.

Colistro' s                 conclusions on the             legal   issue of      intent would not

have been admissible in state court.                                Respondent's Exhibit 14 3,
p. 3.          Such a            state-law determination             is    binding on a           federal

habeas court.                    See Estelle v. McGuire,            502 U.S.     62,     67-68      (1991)

( 11   [W] e    reemphasize             that    it    is    not    the    province     of    a    federal

habeas court to reexamine state-court determinations on state-law

questions.         11
                        )   •



          Even if Petitioner had pled and fairly presented his argued

Ground 2. 3                 claim,      he would not be            entitled to         relief.      As    he

recognizes,                 Dr.    Colistro had a conflict of interest because he
was treating Hatch for the emotional trauma that ensued from the

shooting.          This conflict prompted Dr.                       Colistro to withdraw from

the       case,         thus       he   was    not    available      to    testify.      Respondent's

Exhibit 139, p. 2. Although Petitioner asserts that any competent

psychologist could have provided similar testimony,                                         he offered

the       PCR     court            no    evidence      as     to    the    identity         of    such     a
psychologist, whether (s)he would have been available to testify,


1 Respondent argues that this claim is also not contained within the Petition
for Writ of Habeas Corpus, and is therefore not properly before this Court for
consideration. See Rule 2 {c), Rules Governing Section 2254 Proceedings, 28
U.S. C. foll. § 2254 (requiring each habeas petition to "specify all the
grounds for relief which are available to the petitioner 11 ) ; Greene v, Henry,
302 F.3d 1067, 1070 fn 3 (9th Cir. 2002) (a court need not consider claims not
raised in the petition), Where it is evident that the claim is unpreserved,
the Court need not resolve this issue.


               9 - OPINION AND ORDER
and what the content of the testimony would have been. See Horn

v. Hill,    180 Or.   App.    139,     148-49,    41 P.3d 1127        (2002)   ( 11 Where

evidence omitted from a criminal trial is not produced in a post-

conviction proceeding              . its omission cannot be prejudicial 11 ) .

For all of these reasons, Petitioner is not entitled to relief on

this claim.
IV,    Ground 2.2: Son Thach's Testimony

       During Petitioner's defense,            he sought to call his sister,

Son Thach, to testify on his behalf. The trial court informed her

that the prosecutor had a matter he wished to discuss with her

before the defense proceeded with her testimony.                      The prosecutor
ensured     Son   Thach    knew   that   she     was    under    no   obligation      to

testify,    that she had the right to remain silent, had the right

to an attorney, and that anything she said on the stand could be

used against her.         Trial Transcript,       pp.    1005-06.     He then asked

her whether,      knowing those rights,           she wished to proceed.            Son

Thach responded in the affirmative. Id at 1006.
       At that point,       defense counsel informed Son Thach that he

was representing her brother,            not her,       and established that he

had not given her any legal advice and had informed her that she
had the right to consult an attorney of her choice before coming

to court to testify.        Id. At that point,          the prosecutor indicated

that   he   had   forgotten       to   cover     one    item    and   the   following

transpired:

             DA: You know if you want an attorney to
             consult with prior to your testimony, that
             one could be appointed to you at no charge?



       10 - OPINION AND ORDER
                ST:    Am I going to get arrested or -

                DA: That depends on what your testimony will
                be.

                ST:    I don't know.

                Court:    In other words, not only do you
                have the right to have an attorney and to
                talk to an attorney before you testify or
                decide whether to testify today, but if you
                can't afford to hire an attorney, I will
                appoint one for you at no cost to you.

                ST: Okay. I think I want to                      talk    to    an
                attorney first before I talk.

                Court:     I' 11 talk to indigent defense and
                see if they can get somebody here. You can
                step down.
Id   at    1007.      Son Thach consulted with               counsel      and elected         to
exercise her Fifth Amendment right not to testify.
       Petitioner           argues        that   based   upon    the    contents       of    the

transcript,           the      prosecutor          substantially         and        improperly
interfered with Son Thach' s decision.                     The PCR court disagreed,
and concluded that the "discussion about Son's right to remain
silent and possible consequences if she testified was conducted
before the trial             judge and was done on the record.                  The record
does not reflect intimidation but rather an advice of rights. She
made      her   choice       not     to    testify   after      she    consulted      with   an
attorney." Respondent's Exhibit 143, p. 2.
       It was Son Thach who introduced the idea of arrest when the
prosecutor was attempting to inform her that if she wished to
consult with an attorney but could not afford one,                                  the court
could provide an attorney free of charge. Her question about the
possibility of arrest put the prosecutor in a difficult position


          11 - OPINION AND ORDER
because he could neither assure that she would not be arrested,

nor could he         suggest      that      she    would,    indeed,    be    arrested no

matter       the   content     of    her     testimony. 2      In   this      regard,    his
response was a reasonable one occasioned by the question asked,

and    the     PCR   court     correctly          determined     that      there   was    no

intimidation. Counsel was therefore under no duty to object, and
his    performance     did     not    fall        below an    objective       standard of

reasonableness. The PCR court reasonably resolved this claim.
V.     Ground 2.5: Transferred Intent Jury Instruction

       At the close of         trial,        the prosecutor asked the judge to

instruct the jury on the issue of transferred intent based upon

Batch's testimony that Petitioner had actually intended to kill
him,    causing      Hatch   to      grab     Petitioner's      arm     and    affect    the

direction of the shot. Trial counsel objected:

               First of all, your Honor, the State's theory
               of the case has never been that. They have
               maintained from the opening statement that
               Mr. Thach was alone when he shot the gun, and
               he shot with intent right at Robby Pfeifer,
               that's been their theory. This is brand new,
               not supported by the facts and the evidence
               as it stands right now. It is potentially a
               comment on the evidence, it is a way for [the
               prosecutor] to possibly save face just in
               case they don't think Mr. Thach had the
               intent to kill Mr. Pfeifer.

               Now they are saying, well maybe he had the
               intent to kill [Hatch] and the gun did go his
               way, but otherwise there's no other evidence
               to support this. And there's no evidence that
               anyone said Mr. Lai Thach had any kind of

2  The prosecutor issued notifications of the same general rights to a
subsequent witness, Heather Zimmerman, who opted to testify without speaking
to counsel. Trial Transcript, pp. 1008-09, Where Zimmerman did not raise the
issue of arrest, the prosecutor made no reference to any such possibility.



         12 - OPINION AND ORDER
               intent. There were no questions even asked
               about it, what intent he might have had
               towards Leslie Hatch.
Trial Transcript, pp. 1068-69. Defense counsel also informed the

Court that Hatch "was witness number two for the State. The first

witness    .      . was very brief, didn't really see anything.               That

was Tuesday.       And here they are trying to surprise us."             Id at

1071. As noted in the Background of this Opinion, the trial court

overruled the objection and issued the instruction.
        Petitioner    asserts     that   due   process   guarantees   adequate

notice of the charges against a criminal defendant, and that the

trial court improperly allowed the prosecutor to constructively

amend    the    Indictment   on   the    day   the   jury was   instructed.     He

points out that the Indictment charged him with the intentional

murder of Pfeifer, thus he defended against that specific charge

only to have the trial court instruct the jury on transferred

intent after all the evidence had been presented. He specifically
faults trial counsel for not raising an objection based upon the

Due Process Clause.
        The PCR court specifically determined that counsel did,                 in

fact,    object to the instruction as a constructive amendment to

the Indictment,      and it also concluded as a matter of state law

that the objection preserved the issue for appellate review:

               Petitioner has failed to prove that his trial
               attorney was ineffective for      failing to
               object to the instruction regarding transfer
               of intent. He did in fact object to the
               instruction although he acknowledged that it
               was a correct statement of the law. He argued
               that it was too late in the trial to raise
               such an issue and that it constituted an
               amendment to the indictment. Those issues


        13 - OPINION AND ORDER
                   were preserved for appeal and were raised on
                   appeal. There was no basis to object to the
                   instruction as an improper statement of the
                   law because id did in fact state the law
                   correctly.
Respondent's Exhibit 143, p. 4.
        Petitioner's claim that counsel failed to lodge an objection

to      the        transferred             intent         jury     instruction          based        upon

insufficient notice is belied by the record. Counsel specifically
argued that this was a brand-new theory being argued on the day
the case went                to the        jury,    and that       the State was              trying to
surprise           the       defense.       Even     if     counsel        had   not     raised        the
objection,             the Supreme Court has specifically stated that "[i) t
is     doubtful          whether          this     principle       of     fair   notice        has    any
application             to    a     case    of     transferred          intent [. J"    Bradshaw       v.
Richey, 546 U.S. 74, 76-77 (2005); see also U.S.                                  v. Montoya,         739
F.2d      1437,          1438       {9th    Cir.     1984)        (rejecting          argument       that
transferred intent instruction deprived defendant of notice of
the precise nature of the charge against him). For these reasons,
the     PCR        court's          decision       did     not     involve       an     unreasonable
determination of the facts                         in light of the record,               nor did it
involve           an     unreasonable            application        of     clearly       established

federal law. 3
                                                 CONCLUSION

        For the reasons identified above,                          the Petition for Writ of
Habeas        Corpus         (#2)    is    denied.       The     Court     declines      to    issue    a


3 Where Petitioner's claim fails on its merits,  the Court need not address
Respondent's arguments that Petitioner procedurally defaulted this claim in
state court, and omitted it from his Petition for Writ of Habeas Corpus. See
28   u.s.c.   §   2254(b) (2).



         14 - OPINION AND ORDER
Certificate of Appealability on the basis that petitioner has not

made   a   substantial   showing of    the   denial   of   a   constitutional

right pursuant to 28     u.s.c.   § 2253(c) (2).

       IT IS SO ORDERED.

       DATED this   / sl~ day of July, 2019.


                                                     Jones
                                                   tates District Judge




       15 - OPINION AND ORDER
